 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8

 9   MARVIN AVINGER,                           Case No.: 5:18-cv-02266-R-JEM
10               Plaintiff,                                  ORDER AWARDING
                                               EQUAL ACCESS TO JUSTICE ACT
11         vs.                                 ATTORNEY FEES AND EXPENSES
                                               PURSUANT TO 28 U.S.C. § 2412(dl
12 ANDREW SAUL,                                AND COSTS PURSUANT TO 28
   Commissioner of Social Security,            U.S.C. § 1920
13
             Defendant
14

15

16         Based upon the parties' Stipulation for the Award and Payment of Equal
17 Access to Justice Act Fees, Costs, and Expenses:

18         IT IS ORDERED that fees and expenses in the amount of $3,700.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms ofthe Stipulation.
21   DATE: ~ ~ `a(~ ~ ~ ~u
                                       C>     ~' IN 1 ~            O
22

23                                      STATES MAGISTRATE JUDGE
24

25

26

                                            -1-
